DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/16/2021 without traverse of Group I, claims 1-8 for further examination. Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/08/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.	

As regards to	 claim 1, line 7 recites the limitation “the second surface side”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second surface side” as “the second surface” recited in claim 1, line 2. To correct this problem, amend claim 1, line 7 to recite “the second surface”.
As regards to	 claim 2, line 3 recites the limitation “the second surface side”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second surface side” as “the second surface” recited in claim 1, line 2. To correct this problem, amend claim 2, line 3 to recite “the second surface”.
As regards to	 claim 2, lines 3-4 recite the limitation “the first surface side”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first surface side” as “the first surface” recited in claim 1, line 2 and consistent with the recitation in claim 1, line 4. To correct this problem, amend claim 2, lines 3-4 to recite “the first surface”.
As regards to	 claim 3, line 3 recites the limitation “the first surface side”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first surface side” as “the first surface” recited in claim 1, line 2 and consistent with the recitation in claim 1, line 4. To correct this problem, amend claim 3, line 3 to recite “the first surface”.

As regards to	 claim 6, line 2 recites the limitation “the at least one hole”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one hole” as “the at least one hole or concave part” recited in claim 1 and consistent with the recitations in claims 2, 4 & 5. To correct this problem, amend claim 6, line 2 to recite “the at least one hole or concave part”.
As regards to	 claim 6, line 2 recites the limitation “at least one concave part”, wherein “at least one hole or concave part” is previously recited in claim 1, thus unclear whether they are the same at least one hole or concave part or different concave parts. For examination purposes, examiner is interpreting “at least one concave part” as “the at least one hole or concave” recited in claim 1 and consistent with the recitations in claims 2, 4 & 5. To correct this problem, amend claim 6, line 2 to recite “the at least one hole or concave part”.
As regards to	 claim 7, line 2 recites the limitation “at least one hole or concave part”, wherein “at least one hole or concave part” is previously recited in claim 1, thus unclear whether they are the same at least one hole or concave part or different at least one hole or concave parts. For examination purposes, examiner is interpreting “at least one hole or concave part” as “the at least one hole or concave” recited in claim 1 and 
Claims 2-8 are rejected at least based on their dependency from claim 1.
	
Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 & 3-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2019/0378984 A1) hereinafter Nakamura.
	As regards to claim 1, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), comprising: 
a mask body 20 having a first surface 20b and a second surface 20a opposite to the first surface 20b ([0081]-[0092]; fig 3-6; clm 1); and 

wherein the mask body 20 is arranged with a mask pattern region (see annotated fig 3A below) having at least one through opening 25, and a peripheral region (see annotated fig 3A below) surrounding the mask pattern region (see annotated fig 3A below) and having at least one opening 35 or concave opening 30 on the second surface 20a ([0081]-[0086]; [0094]-[0099]; fig 3-6; clm 1). 

    PNG
    media_image1.png
    603
    673
    media_image1.png
    Greyscale


As regards to claim 4, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein a depth of the at least one opening 35 or concave opening 30 is half or more of a thickness of the mask device ([0081]-[0086]; [0094]-[0099]; fig 3-6; clm 1). 
As regards to claim 5, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein the at least one opening 35 or concave opening 30 has a corner connection portion 41 on the second surface 20a ([0097]-[0099]; fig 3-6; clm 1). 
As regards to claim 6, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein the at least one opening 35 or concave opening 30 comprises a plurality of openings 35 (see annotated fig 3A below clm 1 & fig 6), and the at least one opening 35 or concave opening 30 comprise a plurality of concave openings 30 (see annotated fig 3A below clm 1 & fig 6) ([0081]-[0086]; [0094]-[0099]; fig 3-6 & 3A below clm 1; clm 1). 
As regards to claim 7, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein the at least one opening 35 or concave opening 30 includes a first opening 35 or concave opening 30 (see annotated fig 3A below clm 1) and a second opening 35 or concave opening 30 (see annotated fig 3A below clm 1), the first opening 35 or concave opening 30 (see annotated fig 3A below clm 1) arranged in a center part (center of longitudinal peripheral region, see annotated fig 3A below clm 1) 
As regards to claim 8, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein the second opening 35 or concave opening 30 is also arranged in the mask pattern region (see annotated fig 3A below clm 1 & fig 6) ([0081]-[0086]; [0094]-[0099]; fig 3-6 & 3A below clm 1; clm 1). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 1 above.
As regards to claim 2, Nakamura discloses a vapor deposition mask device (abs; fig 1-46; clm 1), wherein an inner side surface of the at least one opening 35 or concave opening 30 has a tapered structure in which a diameter of the second surface 20a is smaller than a diameter of the first surface 20b ([0081]-[0092]; fig 3-6; clm 1), however 
Although Nakamura does not explicitly disclose the claimed diameters, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Nakamura to have the diameters recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the diameters (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the diameters.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717